Citation Nr: 0012076	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-19 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for cold damage to the 
feet and legs, currently rated as 10 percent disabling, on 
appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from December 1948 to May 
1952.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision dated in November 1998 issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Montgomery, Alabama.

The Board also notes that veteran's representative, as part 
of a letter to the RO dated in April 2000, raised the issue 
of entitlement to a total schedular evaluation from August 
30, 1983, or a total evaluation due to individual 
unemployability based upon service-connected disabilities 
from at least 1989, when the veteran retired due to the 
effects of his service-connected disabilities.  As neither 
issue has been adjudicated by the RO, these matters are 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected cold injury residuals are not 
manifested by either persistent moderate swelling, 
tenderness, or redness; or arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis or X-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).


CONCLUSION OF LAW

The criteria for rating in excess of 10 percent rating for 
cold damage to the feet and legs are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
7122 (in effect prior to August 13, 1998); Diagnostic Code 
7122 (effective August 13, 1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that as a result of his service-connected 
cold injury residuals he experiences swelling, tenderness, 
and redness of the feet.  He also asserts that his toe nails 
come off, and that his feet crack and bleed.  See VA Form 21-
4138, Statement in Support of Claim, dated in March 1999. 

Initially, the Board finds that the veteran's claim is well 
grounded, in that he has presented a plausible claim.  38 
U.S.C.A. § 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Pursuant to 38 U.S.C.A. § 5107(a) (West 
1991), the Board is obligated to assist the veteran in the 
development of his claim.  Upon a review of the record, the 
Board finds that all of the evidence necessary for 
adjudication of his claim has been obtained.  In particular, 
all relevant VA and private treatment records have been 
obtained, and the veteran was afforded a VA examination to 
assess his service-connected cold injury residuals in August 
1998.  A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Therefore, the duty to assist the 
veteran, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1999), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Service connection for "history of cold damage to feet and 
legs with no residuals" was established by means of a 
November 1998 rating decision, wherein a zero percent, or 
noncompensable, rating evaluation was assigned, from August 
13, 1998.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (1999).  The RO, as shown as part of a Hearing 
Officer Decision dated in February 1999, in recharacterizing 
the veteran's disability as "cold damage to feet and legs," 
increased the disability evaluation from zero to 10 percent, 
from February 9, 1998.  The 10 percent rating assigned in 
February 1999 has remained in effect since that time.  

The Board notes that the veteran was denied service 
connection for frostbite of the feet and legs by the RO in 
July 1996.  He was notified of this decision in July 1996.  
He did not perfect an appeal to this decision in a timely 
manner.  Subsequently, as shown as part of a VA Form 21-4138, 
received by the RO in February 1998, the veteran sought to 
reopen his claim.  The RO, by means of a September 1998 
rating decision, denied the veteran's claim for service 
connection for frostbite of the legs and feet.  The rating 
action noted that a new claim had been received on February 
9, 1998.  He was notified of this decision in September 1998 
and submitted a notice of disagreement which was received by 
VA in October 1998.  He was mailed a statement of the case in 
October 1998.  Following the receipt of a VA Form 21-4138 
from the veteran in October 1998, the RO, in November 1998, 
and as noted above, granted the veteran service connection.  

The Board notes that during the pendency of this appeal, 
several portions of VA's Schedule for Rating Disabilities 
(Schedule), 38 C.F.R. Part 4, have been amended, including 
the criteria for evaluating diseases of the arteries and 
veins.  

With respect to cardiovascular disorders, the amendment to 
the Schedule was effective January 12, 1998.  See 62 Fed. 
Reg. 65207 through 65224 (December 11, 1997).  The modified 
rating schedule changed the rating criteria for residuals of 
cold injury, under Diagnostic Code 7122.  See 62 Fed. Reg. 
65218 (December 11, 1997).  The criteria more accurately 
reflect the range of effects that cold injury may produce, 
such as arthralgia, tissue loss, nail abnormalities, 
numbness, locally impaired sensation, and color changes.  Id.

The rating criteria for residuals of cold injury in the 
Schedule were again amended, effective August 13, 1998, in 
order to incorporate additional comments VA had received on 
the proposed criteria.  See 63 Fed. Reg. 37778 through 37779 
(July 14, 1998).  The additional amendment clarifies that 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., should be separately evaluated unless they are used to 
support an evaluation under Diagnostic Code 7122.  Id.  It 
was also noted that arthralgia is but one type of pain that 
will satisfy the evaluation criterion.  63 Fed. Reg. 37779 
(July 14, 1998).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board, as was done by the RO 
throughout the appellate process, must evaluate the veteran's 
claims under both the old criteria in the Schedule and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.

The severity of the veteran's cold injury residuals is 
ascertained, for VA purposes, by application of the rating 
criteria set forth in Diagnostic Code 7122 of VA's Schedule, 
38 C.F.R. Part 4.  Under Diagnostic Code 7122, in effect 
prior to August 13, 1998, and those in effect at the time of 
the veteran's claim in February 1998, residuals of frozen 
feet that are manifested by mild symptoms and chilblains 
warrant a 10 percent evaluation.  A 20 percent evaluation is 
warranted for unilateral involvement that is manifested by 
persistent moderate swelling, tenderness, redness, etc., and 
a 30 percent rating is for application where bilateral 
involvement is shown.  Id.  In addition, with loss of toes, 
or parts, and persistent severe symptoms, a rating of 30 
(unilateral) or 50 (bilateral) percent is warranted.  

Under the August 13, 1998, revision, each affected part 
(hand, foot, ear, or nose) is evaluated separately and 
ratings are combined, if applicable.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1998); 63 Fed. Reg. 37,778-79 (1998).  
The veteran is entitled to an evaluation of 10 percent for 
cold injury residuals that are manifested by arthralgia or 
other pain, numbness, or cold sensitivity.  A 20 percent 
evaluation could be granted upon evidence of arthralgia or 
other pain, numbness, or cold sensitivity, plus one of the 
following:  tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, and x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A 30 percent disability rating 
is warranted for arthralgia or other pain, numbness, or cold 
sensitivity, plus two of the following:  tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, and x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  38 
C.F.R. § 4.104, Diagnostic Code 7122 (1998); 63 Fed. Reg. 
37,778-79 (1998).

A doctor's statement, showing that that the veteran was 
examined in July 1997, notes that he gave a history of 
frostbite of the feet and lower legs during his period of 
service.  He complained of atrophic changes of the skin with 
severe pedal edema and leg pain.  Examination revealed severe 
atrophic skin with pedal edema.  Atrophic changes and 
peripheral neuropathy of the legs was diagnosed.  

A private medical record dated in May 1998 indicates that the 
veteran complained of, in part, intolerance to cold.  
Examination of the veteran's skin showed no rashes, lesions, 
ulcers, induration, subcutaneous nodules, or tightening.  The 
included diagnoses did not mention frostbite residuals.

The report of a VA general medical examination dated in 
August 1998 shows that the veteran again gave a history of 
cold damage to his feet during service.  Examination showed 
hyperpigmented areas of both shins and keratoses of the ears, 
forehead, back, neck, and hands.  Examination of the 
veteran's feet was reported to show that his toes were warm 
with good capillary return.  Some tenderness of the knees and 
ankles with normal range of motion was also reported.  
History of cold damage to feet and legs with no residual 
effects was diagnosed.  

A letter, dated in October 1998, and submitted by the same 
private physician who examined the veteran in May 1998, 
indicates that she had treated the veteran since 1981.  The 
physician added that since that time the veteran had had 
significant pedal edema to the knees which was attributable 
to his history of cold exposure.  The physician added that 
the veteran's feet and leg pain was probably peripheral 
neuropathy due to his insulin dependent diabetes.  

A hearing was held at the RO in January 1999.  The veteran 
testified that he had experienced leg and knee pain since he 
returned from Korea.  He also mentioned that he was diagnosed 
as having diabetes in 1975.  The veteran complained of 
swelling of the legs, and it was noted that he also had 
redness in the area of his shins.  He added that he had 
tenderness of the feet, legs, and knees.  The veteran also 
testified that he had experienced swelling since he began 
dialysis, which he underwent 3 times per week.  The veteran 
stated that he was affected by cold and that both limbs were 
equally painful.  He also complained of constant numbness and 
tingling.  Upon questioning by the VA hearing officer, the 
veteran testified that he had problems with his toenails 
after he left Korea; he stated that they were discolored and 
grew out differently.  He also stated that his feet would 
crack and bleed.  

Two lay statements are also shown to have been submitted by 
the veteran in an effort to support his claim for an 
increased rating.  These statements, both dated in November 
1995, and both shown to be from fellow soldiers during the 
veteran's period of service, indicated that the veteran had 
been exposed to extreme winter weather conditions.  One 
letter mentioned that the veteran once had to walk a few 
miles in just his socks in freezing weather.  It was added 
that the veteran experienced frostbite of the feet as a 
result.  

To summarize, the veteran's statements describing his 
symptoms are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements, together with the statements submitted from his 
fellow service members, must be viewed in conjunction with 
the objective medical evidence.  

Review of the record does not provide a showing that the 
veteran's cold injury residuals are, or have been at any time 
since his discharge from service, manifested by persistent 
moderate swelling, tenderness, or redness.  The recent VA 
examination did not reveal any residual effects of the 
veteran's reported cold damage to the feet and legs.  While 
the above-mentioned October 1998 letter submitted by the 
veteran's private physician indicated that the veteran had 
significant pedal edema which was, in the physician's 
opinion, related to the veteran's history of cold exposure, 
the physician also stated that his feet and leg pain was 
probably peripheral neuropathy due to his diabetes.  In 
short, under the old criteria, the preponderance of the 
evidence is against a rating greater than 10 percent.  

Also, a higher disability rating under the new criteria is 
not warranted.  There is no persuasive evidence that, during 
the appeal period, the cold injury residuals have been 
manifested by tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis or X-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  

Taking into consideration all of the available information 
and the criteria set forth in the Schedule, it is the finding 
of the Board that a rating in excess of 10 percent for cold 
damage to the feet and legs, under either the above-cited 
regulations in effect on or before August 13, 1998, is not 
warranted.  

The Board also points out that the 10 percent disability 
evaluation currently assigned, based upon the evidence of 
record, is the highest rating assignable during the appeal 
period of the veteran's current claim.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board also again notes 
that the 10 percent rating currently assigned the veteran for 
the disability at question has been in effect since February 
9, 1998, the date of his claim.  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating.  The evidence does not reflect that the degree of 
impairment more nearly approximates the criteria for the next 
higher evaluation, under either the new or old regulations, 
pursuant to 38 C.F.R. § 4.7 (1999).  Additionally, the 
evidence is not in equipoise as to warrant consideration of 
the benefit of the doubt rule.  38 C.F.R. § 4.3 (1999).


ORDER

Entitlement to rating in excess of 10 percent for cold damage 
to the feet and legs, on appeal from the initial grant of 
service connection, is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

